                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CR-165-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 MICHAEL ALSON SMITH,                                  )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Seal”

(Document No. 32) filed June 30, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Medical Records contain sensitive and private information that

is inappropriate for public access. Having carefully considered the motion and the record, and for

good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Seal” (Document No.

32) is GRANTED, and Defendant’s Medical Records (Document No. 31) is sealed until further

Order of this Court.



                                       Signed: July 2, 2020




         Case 3:18-cr-00165-RJC-DCK Document 34 Filed 07/02/20 Page 1 of 1
